Exhibit 10.24
10.24 Contract of Offering Technology Design, Key Equipments, Materials and
Technique Service for Effluent Disposal Project
Party A: Shandong Xiangrui Pharmacy Co., Ltd (the “Company”)
Party B: Park Environment Protection Technology (Shanghai) Co., Ltd

•  
Main Content:

  •  
The contract is entered for Party A’s effluent disposal project.
    •  
Party A would be in charge of the whole management for the project’s
construction.
    •  
Party B would be in charge of offering technology design, key equipments,
materials and technique service.
    •  
The function test would be made by the parties together.

•  
Party B Offering:

  •  
Technology design package;
    •  
Key equipments for the project;
    •  
Information & handbook of the technology design package;
    •  
Technique service on-the-spot

•  
Contract Price

  •  
Party A would pay Party B RMB 17,900,000 as the sum of the service contract.
    •  
20% of the amount would be paid by Party A no longer than 15 days since the
contract was signed.
    •  
10% of the amount would be paid by Party A in 2 weeks after the whole technology
design package was delivered by Party B.
    •  
22.5% of the amount would be paid by Party A in 2 weeks after the first notice
of sending equipments was send out by Party B.
    •  
17.5% of the amount would be paid by Party A in 2 weeks after the second notice
of sending equipments was send out by Party B.
    •  
10% of the amount would be paid by Party A in 2 weeks after the third notice of
sending equipments was send out by Party B.
    •  
5% of the amount would be paid by Party A before the starting of the IC reactor
and after the IC reactor was installed by Party B.
    •  
5% of the amount would be paid by Party A before the starting of the ANAMMOX
reactor and after the ANAMMOX reactor was installed by Party B.
    •  
5% of the amount would be paid by Party A in 2 weeks after the whole system was
checked as qualified.

  •  
5% of the amount would be paid by Party A in 2 months when the quality assurance
term was expired.

 

 



--------------------------------------------------------------------------------



 



•  
Delivery

  •  
Delivery Place: Party A’s project scene site.
    •  
Delivery of the technology design package: no longer than 30 days since the
contract was signed.
    •  
Delivery of the key equipment: no longer than 90 days since the contract was
signed for IC reactor, standpipe, and PLC system; no longer than 180 days since
the contract was signed for ANAMMOX reactor; no longer than 240 days since the
contract was signed for denitration sand filter.

•  
Warranty and Breach of Contract

  •  
Party B promises that the technology is advanced and well-rounded and the
equipments are new and well-qualified. Party B shall offering whole information
of the technology.
    •  
Party B promises that their staffs are healthy, experienced and competent. Any
lost caused by the mistakes made by Party B’s staff would be totally compensated
by Party B.
    •  
Any defects of equipments or materials caused by Party B shall be remedied by
Party B.
    •  
Party B should pay 0.5% of the amount of the delayed goods as penalty when the
delay of good delivery was caused by Party B.
    •  
Party A should pay 0.5% of the amount of the delayed payment as penalty when the
delay of payment was caused by Party B or the delay of good delivery was caused
by Party A.
    •  
Party A is entitled to terminate the contract when the delay of good delivery
caused by Party B is more than 8 weeks.
    •  
Party B is entitled to terminate the contract when the delay of payment caused
by Party A is more than 8 weeks.

•  
Function test

  •  
The function test should be completed no longer than 3 months since the biology
project started.

•  
Headlines of the articles omitted

  •  
Force Majeure
    •  
Confidential Clause
    •  
Dispute Settlement
    •  
Miscellaneous
    •  
Effectiveness
    •  
Validity
    •  
Attention

 

 